Title: From Thomas Jefferson to François Adriaan Van der Kemp, 9 July 1820
From: Jefferson, Thomas
To: Van der Kemp, François Adriaan


Dear Sir
Monticello
July 9. 20.
Your favor of June 25. is just now recieved, and I learn from it with much regret that too industrious an use of your eyes has seriously affected them. rest, during the visit you contemplate to Montezillo may perhaps restore them. I envy you that visit, or rather lament that I have not wings to participate in it. I owe my friend there a letter or two, not for want of inclination to pay the debt, but from a stiffening wrist, the consequence of an antient dislocation, which renders writing slow and painful. our fathers taught us ‘never to put off to tomorrow what can be done to-day.’ but this disorganisation  of the writing hand is leading me to an inversion of the maxim, by never writing to-day what can be put off to tomorrow. Your conjecture that the scritoires of mr Adams and myself may contain useful things is probably half true. mr Adams’s I hope does; but mine I assure you does not. my life has been one of meer business. the duties of the various offices in which I have acted, have employ—my whole time too fully, to admit any collateral pursuit. the transactions of these offices have indeed been embodied  chiefly in the letters they required me to write. but to look for any thing valuable in that pile, would be seeking a needle in a hay-stack.I trust with you that the genuine and simple religion of Jesus will one day be restored: such as it was preached and practised by himself. very soon after his death, it became muffled up in mysteries, and has been ever since kept in concealment from the vulgar eye. to penetrate and dissipate these clouds of darkness, the general mind must be strengthened by education. enlightened by it’s torch the disciples of religion will see that, instead of abandoning their reason, as the superstitions of every country requires, and taking for the will of their god whatever their own hierophants declare it to be (and no two of them declaring it alike) that god has confided to them the talent of reason, not to hide under a bushel, but to render him account of it’s employment. I hope that that day of restoration is to come, altho’ I shall not live to see it. and to my prayers that it may come soon, I add those for your health and happiness.Th: Jefferson